    Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 1 of 37                  PageID #: 1



&
     Ronald Git Sum Au
     1268 Young Street Suite 204                                                FILED IN THE
                                                                         UNITED STATES DISTRICT COURT
     Honolulu, HI 96814                                                     DISTRICT OF HAWAII
     Phone: 808-778-7636
     Email: ronaldau@twc.com                                                    MAY 1 2 2020
            ■ ..y

                                                                         atifo'clock an^Qmlr^ M
                                                                        CLERK, U.S. DIST"^ COURT
     Plaintiff Pro Se


                           IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF HAWAII
       RONALD GIT SUM AU,
                                                                              ORIGINAL
               Plaintiff,
                                                       CV20 00218 JAO rT
                              vs.                      COMPLAINT FOR
                                                       DEPRIVATION OF CIVIL
                                                       RIGHTS 28 U.S.C. 1982, 1983,
       TRUSTEES OF THE ESTATE OF                       1985, U.S. CONSTITUTION 5TH
       BERNICE PAUAHI BISHOP                           AMENDMENT,14TH
       KNOWN AS KAMEHAMEHA                             AMENDMENT,EXHIBITS,
       SCHOOLS,CADES SCHUTTE                           AFFIDAVIT,DEMAND FOR
       LLP,DENNIS CHONG KEE,                           TRIAL BY JURY AND
       KAWIKA BURGESS,RHONDA                           SUMMONS
       NISHIMURAINHER
       INDIVIDUAL CAPACITY.


                Defendants.




      I. (JURISDICTION AND VENUE)

                    1. The Jurisdiction of this Court arises under the United States

                       Constitution, particularly under the provisions of the Fifth and

                       Fourteenth Amendments ofthe Constitution ofthe United States, and
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 2 of 37           PageID #: 2




             under Federal law, particularly the Civil Rights Act; Title 42 of the

             United States Code Section 1982.1983. and 1985.

          2. This Court has further jurisdiction ofthis case under and by virtue of

             Title 28 of the United States Code. Sections 1331 and 1343.

          3. Plaintiff Ronald Git Sum Au,hereinafter Au is a citizen ofthe United

             States of America and a resident ofthe City and County ofHonolulu

             State ofHawaii.

          4. Defendant Trustees ofthe Estate ofBemice Pauahi Bishop also

             known as Kamehameha Schools (hereinafter "KSBE")at all times in

             this Complaint is a legal entity registered with the State ofHawaii in

             the management oftrust assets, whose place of business is 519

             Halekauwila Street in the City and County of Honolulu State of

             Hawaii.


         5. Defendant Cades Schutte LLP (hereinafter "Cades Schutte"), at all

             times in this Complaint is a limited liability law partnership registered

             with the State of Hawaii whose office address is 1001 Bishop Street,

             Suite 1200, City and County of Honolulu State ofHawaii.

         6. Defendant Dennis Chong Kee (hereinafter"Cheng Kee"), at all times

             in this Complaint is a partner ofthe Defendant law firm Cades Schutte

             practicing law in the City and County State ofHawaii. Defendant

                                         -2-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 3 of 37          PageID #: 3




            Chong Kee is a resident ofthe City and County of Honolulu, State of

            Hawaii.


         7. Defendants Cades Schutte and Chong Kee at all times in the

            complaint were the attorneys ofrecord for Defendant KSBE.

         8. Defendant Kawika Burgess (hereinafter "Burgess"), at all times in

            this Complaint was acting imder color of authority as a Land Asset

            Manager employed by Defendant KSBE for the Kamilonui Farmer's

            subdivision located in the City and County of Honolulu, and

            Defendant Burgess is a resident ofthe City and County of Honolulu

            State ofHawaii.


         9. Defendant Rhonda Nishimura (hereinafter "Nishimura"),in her

            individual capacity, at all times in this Complaint was a Circuit Court

            Judge in the First Circuit State ofHawaii and under color oflaw was

            acting as a Circuit Court Judge for the First Circuit Court for the State

            of Hawaii. Nishimura is being sued in this Complaint in her

            individual capacity while acting as a Judge ofthe First Circuit Court

            State of Hawaii imder color of State law. Nishimura at all times in

            this complaint is a resident ofthe City and County of Honolulu, State

            of Hawaii.




                                        -3
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 4 of 37            PageID #: 4




 II.   GENERAL FACTUAL ALLEGATIONS

          10. Plaintiff Au repeat and re-allege all ofthe allegations from

             paragraphs 1-9.

          11. In the 1970's,the Kamilonui Farm subdivision consisting of

             approximately 85 acres was subdivided in Kamilonui Valley in the

             City and County of Honolulu State of Hawaii. Plaintiff Au received

             Assignment and Consent in June 1978 from his late parents Kam Wo

             Wong and Lillie Choy Wong ofthe Bishop Estate Lease No. 18872,

             dated June 17,1970 recorded in the Bureau of Conveyances, State of

             Hawaii. Defendant KSBE approved the Assignment ofthe Lease

             which was recorded in the State ofHawaii Bureau of Conveyances on

            Decembers, 1979. (EX. A) Plaintiff Au pursuant to the Lease use,

             cultivated a truck crop farm. Plaintiff Au improved Lots 1 and 2 to

            include but not limited to constructing a residential dwelling,

             purchased farm equipment and machinery and improvements costing

             an estimated $100,000.00 dollars. This does not include the pro rata

            share of costs of the Kamilonui Farm Subdivision and the

             Cooperative Farm Lot 11 at an estimated cost of over $1 million

             dollars.




                                        -4-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 5 of 37          PageID #: 5




          12. Defendant KSBE on information and beliefin 2000 approved a

            residential subdivision on the adjoining land ofPlaintiff Au of

             approximately 65 luxury residential homes to be developed by

             Schuler Homes. Plaintiff Au's lease limited the use to truck crop

            farming only. Plaintiff Au strenuously objected to the proposed

             Schuler Homes subdivision adjoining Lots 1 and 2. The objection

            included Departmental Agencies before the City and County of

            Honolulu, State of Hawaii and Federal Environmental Protection

            Agency,the Kamilonui Farmer's Cooperative, and the Koko Head

            Neighborhood Board. Defendant KSBE assured Plaintiff Au that

            sufficient safeguards would be required to allow Plaintiff Au to

            cultivate truck crop farming.

          13. Following the construction and sale ofthe Schuler Homes

            subdivision named "Leolani" subdivision. Plaintiff Au received irate

            and threatening phone calls that the Leolani subdivision was

            threatening to commence a Class Action law suit against Plaintiff Au,

            for his use ofFederal and State approved pesticides to control rodents

            in the truck crop cultivation. Defendant KSBE rejected assistance to

            Plaintiff Au and in anticipation of a Class Action law suit. Plaintiff Au

            discontinued all truck crop farming on Lots 1 and 2.

                                       -5-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 6 of 37          PageID #: 6




          14. Plaintiff Au commenced a Civil Complaint in the First Circuit Court

             ofthe State ofHawaii on August 16, 2010 against Defendant KSBE

             for "Breach of Quiet Enjoyment" under the Lease (Civil No.10-1-

             1722-08; Au v. KSBE et at). Defendant Chong Kee as a Partner of

             the Defendant Cades Schutte, represented Defendant KSBE in a

             Settlement Agreement on April 24, 2012.(EX.B) The Settlement

             Agreement included a First Amendment ofLease No. 18, 872

             authorizing Plaintiff Au to assign and sell his Leasehold Interest in

             Lots 1 and 2.(EX. C) Defendant Nishimura was the Trial Judge in

             the Complaint filed by Au against KSBE. The Settlement

             Agreement which included the First Amended Lease was

             approved by Defendant Nishimura. The First Amended Lease

             provided that Plaintiff Au, with the prior written consent of Defendant

             KSBE,could sell or assign Lots 1 and 2. The First Amended Lease

             did not require KSBE financial approval of any buyer or assignee.

             The First Amended Lease authorized Plaintiff Au to recover his

             subdivision development costs and the unamortized cost of

             improvements which Plaintiff Au estimated exceeded 1 million

             dollars. The Complaint commenced by Plaintiff Au against

             Defendant KSBE was dismissed with the approval of Defendant

                                        -6-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 7 of 37         PageID #: 7




             Judge Nishimura who consented and agreed to the Settlement

             Agreement and the First Amended Lease pursuant to a

             confidential settlement letter by Plaintiff An.

          15. Plaintiff Au in December 2012 obtained an investor John Wynn

             Nguyen who agreed to pay $460,000.00.(EX.D) The Settlement

             Agreement provided that $62,000.00, would be paid and Nguyen

             agreed to immediately satisfy $60,000.00 dollars to Defendant KSBE

             upon approval ofthe Assignment to Nguyen. Defendants KSBE,

            Burgess, Chong Kee intentionally, willfully, and unreasonably

             withheld Consent ofthe Assignment to Nguyen demanding that

            Nguyen provide complete financial information although Nguyen was

            a Co-Tenant with Plaintiff Au,and Plaintiff Au was personally liable

            on the First Amended Lease. Defendants KSBE,Chong Kee,and

            Burgess, unreasonably withheld Consent of the Assignment to

            Nguyen with the intent to cancel Plaintiff Au's Lease.

          16. Defendants KSBE,Chong Kee, and Burgess assured Plaintiff Au

            that the Settlement Agreement and the First Amended Lease would be

            complied with by KSBE. Defendant Nishimura acting under color of

            authority as the settlement Judge assured Plaintiff Au that the

            Settlement Agreement and First Amended Lease would authorize


                                       -7-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 8 of 37          PageID #: 8




            Plaintiff Au to sell and assign his leasehold interest and recover his

            costs ofsubdivision and improvements, estimated to be over 1 million

             dollars. Plaintiff Au on material reliance of Defendants entered into

            the Settlement Agreement and First Amended Lease on April 24,

            2012, and agreed to dismiss with prejudice Au v. KSBE et al.:(Civil

             No. 10-1-1722-08).

          17. On February 13, 2013 KSBE commenced a civil complaint against

            Plaintiff Au for breach ofthe Settlement Agreement, cancellation of

            the lease, eviction, and damages(Civil No. 13-1-0420-02 RAN;

            KSBE V. AU)(EX.R).

          18. On July 11,2013, Anna Quinata commenced a Complaint for

            Civil Rights in the United States District Court for the District of

            Hawaii(Cv:13-00339)against Rhonda Nishimura in her

            individual capacity,BMW,Bank of North America,Cades

            Schutte LLP,and members of the Cades Schutte law firm for

            deprivation of Civil Rights under 42 U.S.C. 1983. Quinata claimed

            compensatory damages, punitive damages,and injunctive relief. The

            Civil Rights Complaint by Quinata naming Rhonda Nishimura,

            and Cades Schutte LLP as Co-Defendants was never disclosed




                                       -8-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 9 of 37        PageID #: 9




            orally or in writing to Plaintiff An in Civil No. 13-1-0420-02

            (RAN)(EX. E).

          19. The Quinata Complaint naming Co-Defendants; Defendant Rhonda

            Nishimura individually, and Cades Schutte law firm; and members of

            the law firm individually, required die immediate recusal and/or

            disqualification ofDefendant Nishimura as the Trial Judge in KSBE

            V- AU. The certified pleadings in the Federal Court establish with

            clear and convincing evidence that Defendant Nishimura, and Cades

            Schutte as Co-Defendants have premeditated and planned to file

            Motions to Dismiss the Quinata lawsuit. Defendant Nishimura and

            Defendant Chong Kee. were potential material witnesses in the

            event the Quinata lawsuit proceeded to trial. Defendant Nishimura,

            although represented by the Atttomey General for the State of Hawaii

            would be required to approve legal proceedings submitted on her

            behalf, and the Co-Defendants were sued individually for substantial

            monetary damages exceeding 2 million dollars. The ultimate

            outcome or lack of success by Anna Quinata was irrelevant in

            determining whether Defendant Nishimura and Defendant Cades

            Schutte as Co-Defendants created a conflict of interest, bias, and



                                      -9
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 10 of 37        PageID #: 10




             prejudice pursuant to HRS 601-7 and the Supreme Court of

             Hawaii Revised Code of Judicial Conduct Canons 2 and 3.


          20. The Quinata Complaint filed on July 11,2013 and the KSBE v. AU

             lawsuit proceeded before Defendant Nishimura during the pendency

             ofthe Quinata Complaint. The conflict of interest, bias, and

             preiudice bv Nishimura as the Trial Judge and Defendant Chong

             Kee representing KSBE as a partner in the Cades Schutte law


             firm proceeded without disclosure orally or in writing of the

             Quinata Complaint to Plaintiff An. The chronology of Orders of

             Nishimura as the Trial Judge against Plaintiff An,included but

             are not limited to Defendant Nishimura granting Summary

             Judgement on KSBE v. AU. Defendant Nishimura disregarded

             the lease which did not require KSBE's consent for the financial

             background of Nguyen,and Ordered Summary Judgement

             against Plaintiff An.

          21. Plaintiff Au's First Amended Counterclaim and Affirmative

             Defenses were dismissed. The substantive Pretrial Motions of

             Defendant KSBE were affirmatively granted and defensive Pretrial

             Motions by Plaintiff Au were all denied. (EX.F/ the chronology is

             contained in the Opening Briefin CAAP-XX-XXXXXXX) Defendant


                                      -10-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 11 of 37       PageID #: 11




             Nishimura entered a Final Judgement against Plaintiff Au on June 12,

             2015 granting all reliefin KSBE v. AU.(EX.G)Defendant

             Nishimura, in furtherance of her collusion and conspiracy awarded
             attorney's fees and costs favorably to the Defendants KSBE,Cades
               V




             Schutte, and Chong Kee as a Co-Defendant in violation ofthe Hawaii

             Revised Code ofJudicial Conduct—Canons 2 and 3: for Bias.

             Prejudice, and Conflict ofInterest.(EX.H)
          22. Plaintiff Au appealed the Final Judgement to the Hawaii Appellate
             Courts on June 17,2015(Notice of Appeal; CAAP-XX-XXXXXXX).

             Plaintiff Au inadvertently discovered, on or about April 11,2016
             while referencing Federal cases, Ouinata v. Nishimura. Cades

             Schutte LLP et al. Plaintiff Au after appealing on March 20,2016

             Defendant Nishimura's Order determining Au to be a vexatious

             litigant moved to file the motion in the ICA to consolidate CAAP-15-

             0000466 and CAAP-XX-XXXXXXX which was denied by the ICA(EX.
             I). Au's appeal from the Final Judgement of June 12,2015 was

             considered by the Hawaii Appellate Courts without regard to the
            conflict ofinterest, bias, and prejudice ofthe Quinata Complaint
             which was first discovered by Au on or about April 11,2016. The



                                      -11 -
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 12 of 37            PageID #: 12




             ICA affirmed the June 12,2015 Final Judgement and the Supreme

             Court of Hawaii denied the application for writ of certiorari.

          23. That as a direct and proximate result ofthe Defendants KSBE,

             Burgess, Cades Schutte LLP,Chong Kee, and Nishimura's collusion

             and conspiracy under TITLE 28 U.S.C. Sections 1982.1983 and

             1985. Plaintiff An was deprived of his Civil Rights under the

             United States Constitution Fifth Amendment: Unlawful taking of

             Real and Personal Property. Fourteenth Amendment and Due

             Process and Equal Protection Clauses. Defendant Nishimura acting
             under color ofauthority as a State Judge is not entitled to judicial
            immunity. Defendant Nishimura's collusion and conspiracy violated
            Plaintiff Au's Hawaii State Constitutional Rights under Article 1
            Section 5, and U.S. Constitutional Rights under the Fiftii and

            Fourteenth Amendment. Defendant Nishimura by "clear and
            convincing evidence has clearly established" that the motive to

            maliciously collude and conspire with Defendants KSBE,Cades
            Schutte, Burgess,and Chong Kee was to preclude disqualification
            under HRS 601-7; and the HRCJC.

in. FRAUDULENT INDUCEMENT,INTENTIONAL OR NEGLIGENT
      MISREPRESENTATION



                                         12-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 13 of 37           PageID #: 13




          24. Plaintiff Au repeat and re-allege all ofthe allegations from

             paragraphs 1-23.

          25. The Settlement Agreement and First Amended Lease of April 24,
             2012 which was prepared by Defendants KSBE,Burgess, and Cades
             Schutte, and Chong Kee was a fraudulent inducement for Plaintiff Au

             to dismiss Au v. KSBE(Civil No. 10-1—1722-081 The Defendants

             negligently or intentionally misrepresented in the First Amended

            Lease that Plaintiff Au was authorized to sell all ofhis interest in

            KSBE Lease No. 18, 872 and the First Amended Lease and recover

            subdivision and improvement costs estimated to be over 1 million

            dollars.

         26. The intentional or negligent misrepresentation includes but is not

            limited to the following:

                   A.    The Defendants KSBE,Burgess, Cades Schutte, and
                         Chong Kee's assurance that under the First Amended
                         Lease authorizing Au to sell or assign his interest under
                         the lease.

                   B.    The Defendants KSBE,Burgess would not unreasonably
                         withhold consent and an assignee would not be required
                         to be financially qualified.

                   C.    That the Settlement Agreement would be liberally
                         construed to allow Plaintiff Au to make installment
                         payments plus interest on the principal amount of
                         $62,000.00 dollars.


                                        -13-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 14 of 37          PageID #: 14




                   D.     That payment on the balance of$62,000.00 dollars could
                          be extended for an additional year.
                   E.     That on material reliance ofthe Settlement Agreement
                          and First Amended Lease of April 24, 2012,Plaintiff Au
                          dismissed with prejudice Au v. KSBR: Civil No 10-1-
                          1722-08.

          27. That as a direct result ofDefendants KSBE,Burgess, Cades Schutte,
            Chong Kee fraudulent inducement, intentional or negligent
            misrepresentation. Plaintiff Au has sustained special, general, and
            punitive damages to be established at the time oftrial.
IV. FRAUDULENT CONCEALMENT,NON-DISCLOSURE,DECEIT
         28. Plaintiff Au repeat and re-allege all ofthe allegations from
            paragraphs 1-27.

         29. Defendants KSBE,Burgess, Cades Schutte, Chong Kee after
            entering into the Settlement Agreement and First Amended Lease of
            April 24,2012 immediately proceeded to demand full payment ofthe
           $62,000.00 in the Settlement Agreement. Plaintiff Au obtained an
           investor, John Nguyen, who agreed to pay $460,000.00 for one-halfof
           Plaintiff Au's remaining leasehold interest, and the $60,000.00 would
           be paid immediately upon receiving the consent to assign by KSBE
           and Burgess. Plaintiff Au requested Defendants KSBE,Burgess,
           Cades Schutte, Chong Kee to assign one-halfofhis remaining

                                     -14-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 15 of 37         PageID #: 15




             leasehold interest and upon consent by KSBE to pay the entire

             balance of62,000.00 ofthe Settlement Agreement.

           30. Defendants KSBE,Burgess, Cades Schutte, and Chong Kee

             intentionally and willfully demanded that the investor John Nguyen

             provide a financial statement, with no assurance that the investor

             would be approved by KSBE. Defendants KSBE,Burgess, Cades

             Schutte, Chong Kee had full knowledge that the investor John Nguyen

             had previously deposited partial payments for several Kamilonui Farm

             Lots and the Kamilonui Cooperative Lot. The Defendants KSBE,

             Burgess, Cades Schutte, Chong Kee continued to demand financial

             approval ofthe investor John Nguyen. On February 13,2013,

             Defendants KSBE commenced a complaint for specific performance

             ofthe Settlement Agreement, Cancellation ofLease No. 18,872 and

             the First Amended Lease and damages alleging that Plaintiff Au had

             breached the Settlement Agreement by non-payment of$62,000.00

             dollars. The Defendants KSBE,Burgess, Cades Schutte, Chong

             Kee denied Plaintiff Au's request to pay installment payments

             with interest, and fraudulently withheld that KSBE had granted

             Au a one year extension.




                                         15-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 16 of 37           PageID #: 16




           31. On July 11, 2013 Anna Quinata commenced a complaint against

             Defendant Nishimura, as a State Judge in her individual capacity and
             Cades Schutte LLP,and attorneys individually for substantial

             damages for deprivation of her civil rights.

           32. The Defendants Nishimura,KSBE,Burgess, Cades Schutte, Chong
             Kee and Trial Judge Nishimura under color of authority colluded and
             conspired to conceal, and non-disclose the Quinata complaint with the
             motive of malicious intent to preclude Plaintiff Au from

             disqualification and recusal under HRS 601-7 and the HRCJC.

          33. That as a direct result ofthe fraudulent concealment, non-disclosure,
             and deceit ofDefendants Nishimura, KSBE,Burgess, Cades Schutte,
             and Chong Kee,Plaintiff Au has sustained special, general, and
             punitive damages will be established that the time oftrial.

  V. BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
       FAIR DEALING

          34. Plaintiff Au repeat and re-allege all ofthe allegations from

             paragraphs 1-33.

          35. The Settlement Agreement and First Amended Lease of April 24,
             2012 was approved by Defendant Nishimura as the Trial Judge acting
             under color of authority as a State Judge. Plaintiff Au in good faith
             agreed to the Settlement Agreement and First Amended Lease of
                                       -16-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 17 of 37         PageID #: 17




              April 24, 2012. The Defendants KSBE,Burgess, Cades Schutte, and

              Chong Kee in bad faith in proposing the Settlement Agreement and

             First Amended Lease motive and intent was to dismiss Plaintiff Au's

              Complaint against KSBE for Breach of Quiet Enjoyment by inducing

             Plaintiff Au with the First Amended Lease authorizing Plaintiff Au to

             sell or assign his Leasehold interest in the Kamilonui Farm

             Subdivision, and recover his subdivision costs and unamortized

             improvements of over 1 million dollars.

          36. The Settlement Agreement and First Amended Lease of April 24,
             2012 contained the implied covenant of good faith and fair dealing
             which included but is not limited to the following:

                   A.    Payment ofthe delinquent balance of$62,000.00 dollars
                         would be permitted to be paid in installments with a
                         reasonable interest rate..

                   B.    Defendants KSBE,Burgess, Cades Schutte, Chong Kee
                         would consent to an assignment ofPlaintiff Au's interest
                         in Lots 1 and 2, and would not unreasonably withhold
                         consent.


                   C.    Plaintiff Au in requesting consent to assign under the
                         Master and First Amended Lease, in Lease No. 18,872
                         would not be required to financially qualify the proposed
                         assignee.

                   D.    The Defendants would cooperate in approval of an
                         assignee upon request by Plaintiff Au.



                                       -17-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 18 of 37           PageID #: 18




                    E.    Plaintiff Au was induced in the Settlement Agreement to
                          dismiss with prejudice Au v. KSBE in consideration of
                          the First Amended Lease (Civil No. 10-1-1722-08).

           37. The bad faith of all Defendants was the commencement of a civil

              complaint KSBE v. AU(Civil No. 13-1-0420-02 RAN),on February
              13,2013 for Breach ofthe Settlement Agreement of April 24,2012,

              Summary Possession, Eviction from Lots 1 and 2, Cancellation of

             Bishop Estate Master Lease No. 18,872, and the First Amended

             Lease of April 24,2012.

          38. The bad faith ofthe Defendants to include Defendant Nishimura

             acting under color of authority as a State Judge was granting
             Summary Judgement in KSBE v. AU and awarding special damages
             and attorney's fees, although Defendant Nishimura was a settlement

             Judge that approved the Settlement Agreement and First Amended

             Lease of April 24,2012. Defendant Nishimura as the settlement

             Judge waspnyv to personal conversations with Plaintiff Au preceding
             the Settlement Agreement and First Amended Lease of April 24,
             2012, and Defendant Nishimura had full knowledge in confidential
             conversations with Plaintiff Au ofthe reasons for agreeing to the
             Settlement and First Amended Lease.




                                       -18-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 19 of 37          PageID #: 19




           39. The Defendants intentionally and willfully in obtaining Summary
              Judgement against Plaintiff Au intentionally and willfully failed to
              disclose the complaint commenced by Ouinata v. Nishimnrfl
              individually. Cades Schutte individually and members ofthe law firm

              as Co-Defendants requesting substantial damages against all
             Defendants. The fraudulent non-disclosure, concealment and deceit
             ofDefendants ofthe Quinata Complaint was during the active
             pendency ofKSBE v. AU,to include all substantive Pretrial Motions
             Ordered against Au and the Final Judgement of June 12, 2015.
          40. That as a direct and proximate result ofthe fraudulent concealment,
             non-disclosure, and deceit ofDefendants Nishimura,KSBE,Burgess,
             Cades Schutte, and Chong Kee,the Defendants breached the covenant
             ofgood faith and fair dealing. Plaintiff Au has sustained special,
             general, and pumtive damages which will be established at the time of
             trial.

 VI. DEFENDANT NISHIMURA ACTING UNDER COLOR OF STATE
       AUTHORITY IS NOT ENTITLED TO JUDICIAL IMMUNITY AND
       IS INDIVIDUALLY LIABLE

         41. Plaintiff Au repeat and re-allege all ofdie allegations from
            paragraphs 1-40.




                                       -19-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 20 of 37        PageID #: 20




           42. The intentional and willful concealment and non-disclosure ofthe

              Quinata lawsuit naming Co-Defendants Rhonda Nishimura and Cades

              Schutte, and individual members ofthe firm, as Co-Defendants was
              motivated by Defendant Nishimura and her Co-Defendants to

              maliciously conceal the Quinata Complaint. The fraudulent

             concealment and non-disclosure precluded Plaintiff Au from filing a
             motion for disqualification under HRS 601-7 and immediate recusal

             or disqualification ofDefendant Nishimura under HRS 601-7 and the

             HRCJC.


             HRS $601-7 Disqualification of iudgei relationship, pecuniary
             interest, previous judgment, bias or prejudice, (a) No person
             shall sit as a judge in any case in which:

               (b) Whenever a party to any suit, action, or proceeding, civil or
               criminal, makes and files an affidavit that the judge before
                whom the action or proceeding is to be tried or heard has a
                personal bias or prejudice either against the party or in favor
                of any opposite party to the suit, the judge shall be disqualified
               from proceeding therein. Every such affidavit shall state the
               facts and the reasons for the belief that bias or prejudice exists
               and shall be filed before the trial or hearing of the action or
                proceeding, or good cause shall be shown for the failure to file
               it within such time. No party shall be entitled in any case to file
               more than one affidavit; and no affidavit shall be filed unless
               accompanied by a certificate of counsel of record that the
               affidavit is made in good faith. Any judge may disqualify
               oneself by filing with the clerk of the court of which the judge is
               a judge a certificate that the judge deems oneself unable for any
               reason to preside with absolute impartiality in the pending suit
               or action.



                                       -20-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 21 of 37           PageID #: 21




          43. Defendants with full knowledge ofthe Civil Rights Complaint filed

             by Anna Quinata conspired and colluded to fraudulently conceal and

             not disclose to Plaintiff Au the Quinata Civil Rights Complaint

             naming Defendant Rhonda Nishimura in her individual capacity, and

             Cades Schutte LLP and individual members ofthe law firm as "Co-

             Defendants." The collusion and conspiracy of Defendants includes

             but is not limited to the following:

                   A.    Commencing pretrial motions for summary judgement,
                         motions to dismiss, dismissal ofPlaintiff Au's
                         Counterclaim and First Amended Counterclaim,Final
                         Judgement on June 12, 2015.

                   B.    The Defendants obtaining Summary Judgement against
                         Plaintiff Au and dismissal ofPlaintiff Au's First
                         Amended Counterclaim resulting in cancellation of Au's
                         Master Lease and First Amended Lease, Eviction from
                         Lots 1 and 2 resulting in substantial damages.

                   C.    The Order determining Au to be a vexatious litigant
                         under HRS 634J-1 through HRS 634J-7(b), to include the
                         premeditated deletion ofthe due process hearing under
                         the Prefiling Order in HRS 634J-7(b).

                   D.    The misuse and misinterpretation ofHRS 634J-1
                         determination ofPlaintiff Au as a vexatious litigant to
                         "sua sponte" deny without a fundamental due process
                         hearing and equal protection ofthe laws Plaintiff Au's
                         Motion to disqualify or recuse Judge Nishimura on the
                         basis of bias, prejudice, and conflict ofinterest, and the
                         HRCJC.




                                       -21 -
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 22 of 37         PageID #: 22



                    E.      Defendant Nishimura under color of State law awarding
                            attorney s fees and costs to her Co-Defendants Cades
                            Schutte and its attorneys.
           44. Defendant Nishimura was sworn under oath as a Judge ofthe First
              Circuit State ofHawaii to uphold the Hawaii and United States
              Constitution, and strictly comply with the Hawaii Revis^H       nf
              Judicial Conducf, to include but not limited to the following
              provisions:

       PREAMBT.E
  p]Judges should maintain the dignity ofjudicial office at all times and avoid
  both impropriety and the appearance ofimpropriety in their professional and
 personal lives They should aspire,at all times, to conduct that ensures the
 peatest possible public confidence in their independence,impartiality,
 integrity, and competence.

       SCOPE


 mu^ obfe^r^          overarching principles ofjudicial ethics that all judges
       CANON 1
   . RULE 1.2 PROMOTTNC rONFIDENCF IN THE.nmirTAPV
 A judge shall act at all times in a manner that promotes public confidence in
 imrronX®^
 impropriety and the appearance impartiality of the judiciary and shall avoid
                                of impropriety.
                 Co^                            -iol-tions oflaw,couH rules, or
      CANON2
      RULE 2.2; IMPARTTAUTY AND FAIRNESS
hiSfoffice7''?'''
judicial  fairly and impartially.                   perf"™ a"the duties of
      rule 2.3; BIAS PRF.nmiCE AND HARASSVtlTMT
(a)A judge shall perform the duties ofoffice without bias or prejudice.
                                      -22-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 23 of 37         PageID #: 23




       COMMENT:[1]A judge who manifests bias ofprejudice in a proceeding
 impairs thefairness ofthe proceeding and brings thejudiciary into disrepute.,.A
 judge must avoid conduct that may reasonably be perceived asprejudiced or
  biased.

        RULE 2.6: ENSTTRING THE RIGHT TO BE HEARD
 (a)A judge shall accord to every person who has a legal interest in a
 proceeding, or that person's lawyer,the right to be heard according to law.
        COMMENT:[1]The right to be heard is an essential component ofafair
  and irnpartialsystem ofjustice. Substantive rights oflitigants can be protected
  only ifproceduresprotecting the right to be heard are observed(emphasis
  added).

       R.ULE 2.11: DTSOUALIFICATION ORRECTJSAT.
 (a)Subject to the rule of necessity, a judge shall disqualify or recuse him or
  herself in any proceeding in which the judge's impartiality might reasonably
  be questioned,including but not limited to the following circumstances:
      (1) The judge has a personal bias or prejudice for or against a party or
 party's lawyer,or personal knowledge offacts that are in dispute in the
 proceeding.

       (2)(D)likely to be a witness in the proceeding.
       The American Bar Association Model Code of.Tndicial Conduct ^2011^
 Rul£33: Bias,Prejudice, and Harassment...[COMMENT]:A judge must
 avoid conduct that may be reasonably be perceived as prejudiced or biased.
       ABA Model of Code of Judicial Conduct. Rule 2.11 Comment:
 5. A judge should disclose on the record information the judge believes the
 party's or their lawyers might reasonably consider relevant to a possible
 motion for disqualification, even if the judge believes there is no basis for
 disqualification.

       Appendix E of the ABA Model Code of.Tndicial Conduct:
 3. Failure ofthe judge to comply with Judicial Code 2.11.


                                       -23-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 24 of 37            PageID #: 24




        Lawyer's participation in fudge's misconduct. Rule 8.4 ffl;
  It is professional misconduct for a lawyer "knowingly" to assist a judge or
  judicial officer in conduct that is a violation of applicable rules ofjudicial conduct
  or other laws. In our opinion, a lawyer's continued participation in a case presided
  over by a judge who is acting in violation ofjudicial code Rule 2.11. constitutes
  "assistance" ofthat misconduct in violation of Rule 8.4 ffl

            45. Defendant Nishimura acting under color of authority as a State Judge

               does not have judicial immunity and is personally liable for the

               following reasons:

                      A.    Defendant Nishimura was sworn under oath to uphold
                            the Hawaii Constitution Article 1 Section 5, and the U.S.
                            Constitution the Fifth Amendment; protection of personal
                            and real property ofPlaintiff Au, and the Fourteenth
                            Amendment; due process and equal protection clauses.

                     B.     Defendant Nishimura was responsible as a State Judge to
                            strictly comply with the HRCJC.

                      C.    Defendant Nishimura actively and overtly conspired and
                            colluded to fraudulently conceal, non-disclose,the
                            Ouinata v. Nishimura. Cades Schutte et al. as Co-
                            Defendants to preclude Plaintiff Au from filing an HRS
                            601-7 disqualification or recusal and to enforce the
                            provisions ofHRCJC.

                     D.     Defendant Nishimura's unlawful misuse and
                            misinterpretation of HRS 634J-1 through HRS 6,^4.1-
                            7,determining Au to be a vexatious litigant, and
                            under the Prefiling Order denying a fundamental due
                            process hearing and equal protection of the laws.

                     E.     Defendant Nishimura's "sua sponte" denials ofPlaintiff
                            Au's Motion to disqualify or recuse under HRS 601-7,
                            and HRCJC was a material breach ofthe duties and
                            responsibilities of a State Judge.


                                          -24
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 25 of 37            PageID #: 25




                    F.      Defendant Nishimura overtly conspired and colluded
                            with Defendants KSBE,Burgess, Cades Schutte, Chong
                            Kee with the willful and malicious motive to preclude
                            Plaintiff Au from filing a motion to disqualify and/or
                            recuse in KSBE v. AU.


                    G.      Defendant Nishimura has never disqualified or recused
                            herself in KSBE v. AU (Civil No. 13-1-0420-02 RAN).

           46. That as a direct and proximate result of the intentional,

              malicious, willful and fraudulent concealment, non-disclosure,

              and deceit of the Defendants Nishimura,KSBE,Burgess, Cades

              Schutte LLP,Chong Kee violated the Hawaii Constitution Article

              1 Section 5. 28 U.S.C. Sections 1982.1983. and 1985. and the

              United States Constitution. Fifth and Fourteenth Amendment.

              Defendant Nishimura as a Trial Judge under color of State authority is

              not entitled to judicial immunity and is individually liable for her

              misconduct.


 VII.   HAWAII REVISED STATUTE SECTION 634J-1 THROUGH 634J-7
        DETERMINING PLAINTIFF AU TO BE A VEXATIOUS LITIGANT
        AND THE UNLAWFUL MISINTERPRETATION OF THE STATUTE
        TO FRAUDULENTLY CONCEAL AND NOT DISCLOSE OUINATA
        V. NTSHTMURA AND CADES SCHUTTE ET AL. AS CO-
        DEFENDANTS WAS THE WILLFUL AND MALICIOUS INTENT
        TO PRECLUDE DISQUALIFICATION AND RECUSAL UNDER
        HRS 601-7, AND THE HRCJC

           47. Plaintiff Au repeat and re-allege all ofthe allegations from

              paragraphs 1-46.


                                          25-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 26 of 37         PageID #: 26




          48. Defendants KSBE,Burgess, Cades Schutte, and Chong Kee

             commenced a post-trial motion to declare An a vexatious litigant,

             on February 29,2016,after Plaintiff An had filed his Notice of

             Appeal from the Final Judgement of June 12,2015(CAAP-15-

             0000466). Defendant Nishimura in furtherance of the collusion

             and conspiracy declared An a vexatious litigant under HRS 634J-

             1 through 634J-7 and the PreBling Order deleted the mandatory

             requirement of a due process hearing.(EX.J)Under the Order

             determining Au to be a vexatious litigant, the Prefiling Order deleted

             the mandatory fundamental due process hearing. HRS 634J-7(b)

             requires ^'after hearing" in a prehearing motion. The

             fundamental due process ^'after hearing" was intentionally

             deleted from the Vexatious Litigant Order.

          49. The willful and malicious conduct of Defendants to determine


             that Au was a vexatious litigant wsis infurtherance of the

             fraudulent concealment and non-disclosure of the Ouinata v.

             Nishimura and Cades Schutte et al.. Complaint Defendants in

             furtherance oftheir intentional, willful fraudulent concealment, non

             disclosure, and deceit misinterpreted HRS 634J-1 by determining that

             Au as a named Defendant in KSBE v. AU. by filing a Counterclaim


                                       -26-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 27 of 37          PageID #: 27




              and Affirmative Defense had converted his party status as a

             Defendant to a Counterclaim Plaintiff. The malicious motive ofthe

             Defendants in Ordering that Au was a vexatious litigant was die

             Prefiling Order that required Defendant Nishimura's "written

             approval" on any Motion that Plaintiff Au filed in KSBE v. AU. The

             requirement of a mandatory and fundamental due process hearing

             specified in the Appellate Court case,Ek v. Boggs, 102 Haw. 289, 75

             P.2d 1180(2003), was subverted with the premeditated and malicious

             motive of contemplating Plaintiff Au commencing an HRS 601-7

             Motion for Disqualification or Recusal. Defendant Nishimura had full

             knowledge ofthe Hawaii case law, in a HRS 601-7 Motion for

             Disqualification or Recusal to mandate a due process hearing where
             the motion was denied, and Defendant Nishimura maliciously denied

             Au's due process hearing under HRS 634-J-7(b).

          50. Plaintiff Au on April 13,2016 communicated with Defendant

             Nishimura after learning about the Ouinata v. Nishimnra and Cades

             Schutte et al. complaint for written authority under the Prefiling Order
             to file a HRS 601-7, and HRCJC "Motion to Disqualify and Recuse"

             Judge Nishimura on the basis of Conflict ofInterest, Bias, and

             Prejudice(EX. K). Defendants Cades Schutte, Chong Kee on April

                                       -27-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 28 of 37        PageID #: 28




              16,2016 communicated with Defendant Nishimura and in furtherance

              ofthe collusion and conspiracy advised Defendant Nishimura that

              there was no duty to disclose the Quinata lawsuit, and that the Order

              determining An to be a vexatious litigant...under the Prefiling

              Order did not require Nishimura to provide a due process hearing
              or to grant Plaintiff Au's Motion for Disqualification or Recusal.

             (EX.L)

           51. Defendant Nishimura in furtherance ofthe collusion and conspiracy

              denied "sua sponte" without any fundamental due process

              hearing Au's Motion for Recusal and Disqualification. The "sua

             sponte" denial clearly satisfied Defendant Nishimura's malicious

             and intentional motive to deny Plaintiff An under the Hawaii

             Constitution Article 1 Section 5. and the U.S. Constitution Fifth

             and Fourteenth Amendment,of Plaintiff Au's fundamental due

              process hearing and equal protection of the laws. Defendant

             Nishimura without written reason or good cause "sua sponte"
             denied Au's Motion for Disqualification/Recusal on June 21,2017.

             (EX.M)

          52. Plaintiff Au,on March 20,2016 appealed Defendant Nishimura's

             Order determining Au to be a vexatious litigant. The Intermediate

                                       -28-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 29 of 37         PageID #: 29




             Court of Appeals(hereinafter "ICA")sustained the "sua sponte"

             denial by Defendant Nishimura. On March 10,2020 the Supreme

             Court of Hawaii reversed the ICA Order determining Au to be a

             vexatious litigant concluding that Au was not a Plaintiff pursuant

             to HRS 634J-1. The Supreme Court further concluded that Au

             did not file any motions pursuant to the Prefiling Order in bad

             faith, or were unmeritorious or engaged in conduct that was

             frivolous or intended to cause unnecessary delay.(EX.N)

          53. Plaintiff Au filed a Motion for Reconsideration(EX. O),concurring

             with the Supreme Court Opinion of March 10,2020 and requested the

             Supreme Court to enforce his Hawaii Constitutional Civil Rights and

             his U.S. Constitutional Rights. Plaintiff Au further requested that the

             Supreme Court enforce HRS 601-7, which required Judge Nishimura

             to provide a fundamental due process hearing where disqualification

             or recusal was denied; and under HRS 634J-7(b)requiring "after

             hearing" in determining a prefiling motion. The Supreme Court

             denied Au's Motionfor Reconsideration,(EX.P)

          54. That as a direct and proximate result ofthe Defendants Nishimura

             acting under color of authority, KSBE,Burgess, Cades Schutte LLP,

             and Chong Kee collusion and conspiracy to determine Au to be a

                                       -29-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 30 of 37           PageID #: 30




              vexatious litigant, Plaintiff Au has sustained special, general, and
              punitive damages to be determined at trial.

vm. 28 U.S.C. 1738(FULL FAITH AND CREDIT)IS NOT APPLICABLE
        IN PLAINTIFF AU'S DEPRIVATION OF CIVIL RIGHT CLAIMS 28
        U.S.C 1982.1983. AND 1985. THE SUPREME COURT OF HAWAH
        AND THE INTERMEDIATE COURT OF APPEALS IN
        SUSTAINING THE FINAL JUDGEMENT OF JUNE 12,2015,AND
        THE DEFENDANT TRIAL JUDGE NISHIMURA'S «SUA SPONTE"
        DENIAL OF PLAINTIFF AU'S MOTION TO DISQUALIFY UNDER
       mS 601-7 AND THE HRCJC IS NOT ENTITLED TO FULL FAITH
       AND CREDIT. THE HAWAH APPELLATE COURTS HAVE NOT
       ADDRESSED PLAINTIFF AU'S CLAIMS OF VIOLATION OF HIS
       HAWAH STATE CONSTITUTIONAL RIGHTS UNDER ARTICLE 1
       SECTION 5,AND U.S. CONSTITUTION FIFTH AND
       FOURTEENTH AMENDMENT,AND PLAINTIFF AU'S
       FUNDAMENTAL PROCEDURAL RIGHT TO A DUE PROCESS
       HEARING AND EQUAL PROTECTION UNDER THE LAWS IN
       HRS 601-7 AND HRS 634J-7(b)DELETING THE MANDATORY
       HEARING

          55. Plaintiff Au repeat and re-allege all ofthe allegations from

             paragraphs 1-54.

          56. The willful and malicious collusion and conspiracy of Defendant
             Nishimura acting under color of State authority as the Trial
             Judge was continuous and Defendant Nishimura has never

             disqualified or recused herselffrom KSBE v. AU. The bias,
             prejudice, and conflict ofinterest by the Ouinata v. Nishimura and

             Cades Schutte complaint as Co-Defendants created an irreconcilable

             conflict ofinterest that was willfully and maliciously never disclosed

                                        -30
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 31 of 37           PageID #: 31




              until Plaintiff Au in April 2016 learned ofthe Quinata complaint. The
             chronology of pretrial motions filed by KSBE were Ordered in favor
             ofKSBE to include the dismissal ofPlaintiff Au's First Amended
             Counterclaim. The Defendants in furtherance oftheir conspiracy and
             collusion unlawfully misinterpreted        634J-1 for the motive and

             unlawful purpose of determining Plaintiff Au to be a vexatious

             litigant. The unlawful misuse ofHRS 634J-7(b),Prefiling Order
             deleted the mandatory fundamental due process hearing to preclude
             Plaintiff Au from disqualifying or recusing Defendant Nishimura.
             Plaintiff Au has established the bias, prejudice, conflict ofinterest of
             the Defendants and the substantial damages sustained by Plaintiff Au.
          57. Defendants alleged defense ofresjudicata and collateral estoppel by
             the State ofHawaii Appellate Courts should be equitably estopped
             because oftheir misconduct and bad faith. The Court should estop
             Defendants from alleging res judicata and collateral estoppel based
             upon the clear and convincing evidence of the conflict of interest,
             bias, and prejudice which was willfully and maliciously never
             disclosed to preclude Plaintiff Au from fding a HRS 601-7 motion
             for disqualification and recusal and the HRCJC.




                                       -31 -
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 32 of 37          PageID #: 32




           58. The chronology ofpretrial motions until the Final Judgement of June
              12, 2015 the Order determining Au a vexatious litigant, the "sua
             sponte" denials of disqualification and recusal, depriving Plaintiff Au
              his fundamental right to a due process hearing and equal protection of
             the laws are clear violations ofPlaintiff Au's constitutional rights
             under the Hawaii Constitution and the U.S. Constitution, Fifth

             Amendment and Fourteenth Amendment,and a deprivation of
             Plaintiff Au's Civil Rights under 28 U.S.C. Sections 1982. 1983 and

             1985.


          59. That as a direct and proximate result ofPlaintiff Au's deprivation as
             a U.S. citizen of his fundamental State ofHawaii and U.S.

             Constitution Fifth Amendment and Fourteenth Amendment Due

             Process and Equal Protection Clause, and 28 U.S.C. Section 1982.

             1983 and 1985. Plaintiff Au has been denied a full and fair

             opportunity in KSBE v. AU.and any allegation ofresjudicata or
             collateral estoppel should be estoppedhy the Defendants bad faith
             and misconduct.

 IX. PLAINTIFF AU HAS EXHAUSTED ALL OF HIS JUDICIAL
     PROCEDURAL APPELLATE RIGHTS BEFORE THE HAWAII
     SUPREME COURT AND INTERMEDIATE COURT OF APPEALS.
     PLAINTIFF AU BY CLEAR AND CONVINCING EVIDENCE HAS
     BEEN DEPRIVED OF HIS CIVIL RIGHTS UNDER 28 U.S.C.
     SECTIONS 1982.1983. AND 1985 AND U.S. CONSTITUTION FIFTH
                                       -32-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 33 of 37       PageID #: 33




       ENTITLED TO COMMENCE A CIVILamendment                     and is
                                                  RIGHTS COMPLAINT
         60. PlaintiffAu repeat and re-allege all ofthe allegations from
             paragraphs 1-59.

         61. PlaintiffAu has timely appealed the Final Judgement in KSBF.v
            AU(Civil No. 13-1-0420-02 RAN)(CAAP.15-000466). PlaintiffAu
            has timely appealed to the Order determining Au to be a vexatious
            litigant(CAAP-XX-XXXXXXX). PlaintiffAu has timely appealed the
            motion for disqualification and recusal and the "sua sponte" deni^.!.
            by Trial Judge Nishimura(CAAP-XX-XXXXXXX).
        62. The Supreme Court ofHawaii and the Inteimediate Court ofAppeals
           have not addressed in CAAP-XX-XXXXXXX.CAAP-XX-XXXXXXX,and
           CAAP-XX-XXXXXXX,Au's claims for violation ofPlaintiffAu's
           fundamental due process and equal protection rights under the Hawau
           Constitution, the United States Constitution, Fifth and Fourteenth
           Amendment;for the unlawful taking ofreal and personal property,
          procedural due process,equal protection ofthe laws, and violation of
          the IffiCJC. The Hawaii Appellate Courts have never addressed
          Defendant Nishimnra's alleged fraudnlent concealment non-
          disclosnre, deceit,and malicions misconduct under HRS 601-7
          and MS634J-1 to MS6343-7(b)the "sna sponte" denials of
                                    •33-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 34 of 37         PageID #: 34




              Plaintiff Au's Motion for Disqualification under HRS 601-7 have

              never been addressed. The violations of Judicial misconduct

              under the HRCJC have never been addressed.

           63. Plaintiff Au's diligent effort to have the Supreme Court ofHawaii
              and the ICA enforce Plaintiff Au's Constitutional and fundamental

              rights under the Hawaii Constitution Article 1 Section 5; due process
              and equal protection, and the U.S. Constitution Fifth and Fourteenth

              Amendment, unlawful taking ofreal or personal property, due process
              and equal protection ofthe law has never been addressed by the
              Appellate Courts in all three appeals. Plaintiff Au's Motions for

              Reconsideration and Writ of Certiorari on the violations ofPlaintiff

              Au's Constitutional Rights have never been addressed. The clear and

             convincing evidence presented to the Appellate Court on the conflict

             ofinterest, bias, and prejudice by Trial Judge Nishimura under color

             of State authority have never been addressed.

          64. Plaintiff Au appealed the Final Judgement ofJune 12,2015 on June

             16,2015 Plaintiff Au's first knowledge of Ouinata v. Nishimura

             individually. Cades Schutte and members ofthe law firm individually

             as Co-Defendants was in April 2016. Au moved to consolidate his

             appeal in CAAP-XX-XXXXXXX(Final Judgement ofJune 12, 2015)and

                                        -34-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 35 of 37          PageID #: 35




              his appeal in CAAP-XX-XXXXXXX, determining Au to be a vexatious

              litigant, where the constitutional violations of Au's fundamental rights

              were paramount. The ICA denied Plaintiff Au's Motion to

              consolidate and the Judgement ofJune 12,2015 was sustained

              without any consideration, or evidence ofthe conflict ofinterest, bias,

              prejudice ofthe Quinata complaint of July 11,2013. The Supreme

              Court of Hawaii denied Plaintiff Au's application for writ of

              certiorari(CAAP-XX-XXXXXXX)with no written opinion. Plaintiff

              Au's claims for violation of the Hawaii and U.S. Constitution,

             fraudulent concealment, non-disclosure of the Quinata complaint

              of July 11,2013,the claimed misconduct of Trial Judge

              Nishimura under the HRCJC.the bias and prejudice in the

              prehearing Orders have never been addressed by the Hawaii

              Appellate Courts.

           65. The ICA sustained Defendant Nishimura's "sua sponte" denials of

              Plaintiff Au's motions to recuse/disqualify pursuant to HRS 601-7,

              and the HRCJC. In(SCWC-XX-XXXXXXX),the Supreme Court of

              Hawaii denied Plaintiff Au's application for writ of certiorari with no

              written opinion.(EX. Q)




                                         -35-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 36 of 37        PageID #: 36




           66. The final denial by the Supreme Court of Hawaii to enforce

              Plaintiff Au's State of Hawaii Constitutional Rights, and U.S.

              Constitutional Rights, Fifth and Fourteenth Amendment,and the

             fundamental right to a due process hearing under HRS 601-7, and

             HRS 634J-7(b), and the misconduct of Trial Judge Nishimura under

             the HRCJC was the denial of Au^s Motion for Reconsideration on

              April 13.2020.


          67. Plaintiff An has exhausted his judicial appellate review and

             remedies applicable to enforce Plaintiff Au's fundamental

             Constitutional Rights under the Hawaii State Constitution and the

             U.S. Constitution. The complaint for deprivation of Civil Rights

             28 U.S.C. 1982,1983,1985 and violation of Plaintiff An as a

             citizen of the United States of America Fifth Amendment of

             unlawful taking of real and personal property and Fourteenth

             Amendment;fundamental due process and equal protection

             under the laws is the basis for the complaint and demand for trial

             by jury.


        Wherefore Plaintiff Ronald Git Sum Au prays for judgement,jointly
  and severely, against all Defendants; TRUSTEES OF THE ESTATE OF

  BERNICE PAUAHI BISHOP KNOWN AS KAMEHAMEHA SCHOOLS,
                                        -36-
Case 1:20-cv-00218-JAO-WRP Document 1 Filed 05/12/20 Page 37 of 37       PageID #: 37




  CADES SCHUTTE LLP,DENNIS CHONG KEE,KAWIKA BURGESS,and

  RHONDA NISHIMURA IN HER INDIVIDUAL CAPACITY,for such

  special, general, and punitive damages to be established at the time of trial.

        Plaintiff An further requests this Honorable Court to equitably estop

  Defendants from alleging resjudicata and collateral estoppel under the full

  faith and credit clause, pursuant to 28 S U.S.C. 1738. Plaintiff An further

  requests this Honorable Court to determine that Defendant Nishimura acting

  under color of State authority is not entitled to judicial immunity and is

  individually liable for her misconduct.


        DATED:Honolulu,Hawaii on this 8*^y of May 202^.

                                       RONALD GIT SUM AU,PlaintiffPro Se




                                         37-
